Citation Nr: 0333878	
Decision Date: 12/04/03    Archive Date: 12/15/03

DOCKET NO.  02-19 939	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The appellant



ATTORNEY FOR THE BOARD

J. Johnston, Counsel


INTRODUCTION

The veteran had active military duty from November 1943 to 
May 1946.  For combat service during World War II, he 
received the Combat Infantryman Badge and the Purple Heart 
Medal, among other decorations.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2002 rating decision issued 
by the Los Angeles, California, Department of Veterans 
Affairs (VA) Regional Office (RO), which denied entitlement 
to service connection for the cause of the veteran's death.  
The appellant is the veteran's surviving spouse.  


FINDINGS OF FACT

1.  All relevant evidence necessary for fair and equitable 
disposition of the appeal has been requested or obtained.  

2.  The veteran died in October 1995, at the age of 71, of 
acute renal failure and pneumonia with the significant 
contributing factor of congestive heart failure.  

3.  At the time of his death, service connection was 
established for multiple shell fragment wounds of the right 
thigh, right upper arm, and abdomen without retained foreign 
bodies, with a noncompensable evaluation effective from 
September 1982.  

4.  Orthopedic disability of the back and neurological 
disability of the feet were not incurred or aggravated in 
active military service, but even if they were, back injuries 
and/or frozen feet did not cause or significantly contribute 
to cause the veteran's death.  

5.  No clinical or other competent evidence on file provides 
any plausible evidentiary basis for concluding that the 
veteran's death was proximately related to a 
service-connected disability or that a service-connected 
disability contributed to or materially hastened his death.  


CONCLUSION OF LAW

Service-connected disability did not cause or contribute 
substantially or materially to cause the veteran's death.  
38 U.S.C.A. §§ 1310, 5100, 5102, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. § 3.312 (2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Law and Regulation:  The Veterans Claims Assistance Act of 
2000 (VCAA) and regulations implementing this liberalizing 
legislation are applicable to the appellant's claim.  The 
VCAA requires VA to notify claimants and representatives of 
the evidence necessary to substantiate claims, and to make 
reasonable efforts to assist claimants in obtaining evidence 
necessary to substantiate claims.  

A review of the claims folder reveals that the RO notified 
the appellant and representative of the duties to assist and 
notify in correspondence of July 2002 and provided them with 
the laws and regulations governing VCAA in September 2002.  
The appellant and representative were specifically informed 
of the evidence necessary to substantiate her claim for 
service connection for the cause of the veteran's death, and 
she was specifically informed of the evidence it was 
necessary for her to submit and the evidence that VA had 
collected on her behalf.  The veteran and her representative 
were specifically informed of the laws and regulations 
governing entitlement to service connection for the cause of 
death, and the specific reasons this claim was denied in the 
rating decision on appeal in August 2002 and the statement of 
the case in September 2002.  The RO offered to assist the 
appellant in the collection of any evidence she might 
reasonably identify through proper completion and return of 
medical release forms.  The RO collected the veteran's 
service medical records and records of his treatment with VA 
after service, and records of his terminal hospitalization 
and death certificate.  The appellant presented lay testimony 
at a video conference hearing before the undersigned in June 
2003.  The Board finds that the appellant has been informed 
of the evidence which she must present and the evidence which 
VA would collect on her behalf, and that the duties to assist 
and notify under VCAA have been satisfied.  38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107; Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  

The Board notes that, in the July 2002 notification to the 
appellant and representative with respect to the VCAA, the 
appellant was requested to submit evidence in support of her 
claim within 30 days.  It is clear, however, that the RO 
continued developing the appellant's case beyond this 30-day 
period by the collection of all records of the veteran's 
terminal hospitalization, by the receipt of private medical 
records submitted by the appellant with her November 2002 
substantive appeal, and the appellant's testimony before the 
undersigned in June 2003.  It has now been over 16 months 
since that initial 30-day time limitation for submission of 
evidence was posted to the appellant.  During the conduct of 
the most recent video conference hearing in June 2003, the 
appellant did not indicate that there was any additional 
relevant evidence which had been uncollected for review in 
association with her claim.  At this point, the Board finds 
that there is no reasonable possibility that additional 
relevant evidence is available.  The Board can find no 
prejudice to the appellant by proceeding to decide the merits 
of her appeal.  Bernard v. Brown, 4 Vet. App. 384 (1993); 
PVA v. Secretary of VA, 345 F.3d 1334 (Fed. Cir. 2003).  

The Board considered ordering the production of a medical 
opinion in accordance with 38 U.S.C.A. § 5103A(d)(2).  
Because the causes of the veteran's death in this case are 
extremely well documented and because there is a complete 
absence of any evidence suggesting that any of these causes 
were in any way related to the veteran's active military 
service some 50 years prior to his death, the Board concludes 
that a request for such opinion was not warranted.  Service 
connection for the cause of a veteran's death requires that 
there be a causal connection and none is shown or even 
strongly suggested in the evidence on file.  

To establish service connection for the cause of death, the 
evidence must show that disability incurred in or aggravated 
by military service either caused or contributed 
substantially or materially to cause death.  For a 
service-connected disability to be the cause of death, it 
must singly, or with some other condition, be the immediate 
or underlying cause of death, or it must be etiologically 
related.  For a service-connected disability to constitute a 
contributory cause, it is not sufficient to show that it 
casually shared in producing death, but rather it must be 
shown that there was a causal connection.  38 U.S.C.A. 
§ 1310, 38 C.F.R. § 3.312.  

Generally, minor service-connected disabilities, particularly 
those of a static nature or not materially affecting a vital 
organ, would not be held to have contributed to death 
primarily due to unrelated disability.  Service-connected 
diseases or injuries involving active processes affecting 
vital organs should receive careful consideration as a 
contributory cause of death, the primary cause being 
unrelated, from the viewpoint of whether there were resulting 
debilitating effects and general impairment of health to an 
extent that would render the person materially less capable 
of resisting the effects of other disease or injury primarily 
causing death.  38 C.F.R. § 3.312(c).  

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty.  38 U.S.C.A. § 1110 (West 2002).  For the 
showing of chronic disease in service, there is required a 
combination of manifestations sufficient to establish the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings.  Continuity of symptomatology is required where the 
condition is not shown to be chronic and when chronicity in 
service is not supported, continuity after discharge is 
required to support the claim.  38 C.F.R. § 3.303(b).  
Regulations also provide that service connection may be 
granted for any disease diagnosed after discharge, when all 
of the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).  

Facts:  The veteran had service in the European Theater 
during World War II.  He is shown to have served in combat as 
a light mortar crewman and was awarded the Combat Infantryman 
Badge and the Purple Heart Medal.  The service medical 
records do not document wounds received in combat.  The 
service separation examination notes that the cardiovascular 
system, lungs, genitourinary, endocrine and musculoskeletal 
system were normal.  No abnormalities were identified.  

The veteran filed a claim for service connection shortly 
after service in 1947 in which he claimed back strain and 
shrapnel injuries.  There was evidence that the veteran had 
received a laminectomy and fusion of the lumbar spine in 
November 1946.  Service connection for a back injury was 
denied by the RO in November 1943 on the basis that no such 
injury was shown during service or in the service medical 
records.  

Years after service in January 1983, the RO allowed service 
connection for multiple shell fragment wounds of the right 
thigh, right upper arm, and abdomen.  There was no evidence 
of such injuries in the service medical records but the RO 
allowed this claim based upon the nature of the veteran's 
military service, his receipt of the Purple Heart Medal, and 
physical examination.  The physical examination, including 
X-ray studies, revealed that there were no retained foreign 
bodies.  A noncompensable evaluation was assigned from 
September 1982.  This rating decision denied service 
connection for residuals of a concussion, foot emersion, and 
a dislocated right shoulder because no such injuries were 
documented at any time during service.  The veteran did not 
file or initiate any other claims with respect to disability 
attributable to service throughout the remainder of his 
lifetime.  

The veteran was hospitalized at a VA facility in June 1995 
with respiratory failure which was considered secondary to 
congestive heart failure, chronic obstructive pulmonary 
disease, and colonized pseudomonas/MRSA (methicillin-
resistant) pneumonia.  He also then had diagnoses of 
hypertension and insulin-dependent diabetes mellitus.  The 
veteran was noted as having decreased gas exchange and had to 
be repeatedly intubated for respiratory failure and was also 
often ventilated to assist in breathing.  It was recorded 
that his pneumonia was resistant to all known antibiotics.  
Fluid overload increased, and the veteran eventually had to 
receive dialysis of the kidneys.  The veteran was treated for 
this panoply of physical problems continuously from June 
until October 1995.  In October 1995, the veteran was noted 
to have ineffective breathing pattern and airway clearance, 
and he expired.  The certificate of death indicated that the 
veteran died due to acute renal failure and pneumonia with 
the other significant condition contributing to death of 
congestive heart failure.  

In written statements and testimony presented before the 
undersigned in June 2003, the appellant argued her belief 
that disability incurred in service, including shell fragment 
wounds, orthopedic injuries to the back and frozen feet 
progressed to the point, over the veteran's lifetime, where 
he essentially became immobile, without the ability to 
exercise.  She reported that from the early 1980's forward, 
the veteran was wheelchair bound or needed the use of a 
walker and that over the years his mobility decreased until 
the point of his terminal hospitalization where he was 
completely bedridden.  She argued that his back injury and 
subsequent surgery and his frozen feet with loss of feeling 
in the lower extremities resulted in a complete loss of 
mobility which rendered the veteran unable to move or 
exercise, and that this immobility caused or significantly 
contributed to cause the veteran's death in October 1995.  

Analysis:  The veteran is shown to have had honorable combat 
service in the European Theater during World War II.  
Although the service medical records do not disclose combat-
related injuries, service connection for multiple shell 
fragment wounds was granted but assigned a noncompensable 
evaluation because there were no retained foreign bodies 
shown, nor was there any neurological, bone or muscle 
injuries demonstrated as a residual of these wounds.  

Service connection for a back injury was denied by the RO 
shortly after service because no such injury was documented 
in the service medical records, but the evidence on file does 
reveal that the veteran underwent a laminectomy with lumbar 
spine fusion some six months after service separation in 
November 1946, and the report from that surgery indicted that 
the fourth lumbar disc showed "marked pathologic changes."  
In the absence of evidence revealing a back injury during 
service, the Board cannot at this point conclude that the 
residuals of back surgery conducted in November 1946 were 
attributable to disease or injury incurred or aggravated 
during military service.  

Whether the veteran sustained a back injury during service 
which later resulted in this surgery and residual back 
problems over the ensuing years, there is a complete absence 
of competent, medical evidence which in any way shows that a 
back injury or surgery was a causal factor in the veteran's 
death.  Similarly, there is an absence of competent evidence 
which shows that the veteran incurred frozen feet with the 
residuals thereof at any time during or after service, or 
that any such residuals caused or substantially contributed 
to cause the veteran's death.  

The evidence on file, including daily records of the 
veteran's hospitalization from June through October 1995, 
clearly reveals the causal factors leading to the veteran's 
death.  At the time of hospitalization, the veteran had 
respiratory failure which is documented as arising from 
congestive heart failure, chronic obstructive pulmonary 
disease, and pneumonia, the latter of which was resistant to 
all known antibiotics.  Complicating these problems, the 
veteran also had insulin-dependent diabetes mellitus and 
hypertension.  The record reveals that despite intensive 
treatment over a period of months, the veteran's condition 
worsened to the point where he was repeatedly intubated for 
drainage of fluid, ventilated for breathing assistance, and 
provided dialysis of the kidneys.  His death in October 1995 
is attributed to acute renal failure, antibiotic resistant 
pneumonia, and congestive heart failure.  

Careful and compassionate consideration of all of the 
evidence in the veteran's claims folder leads the Board to 
conclude that a clear preponderance of the evidence is 
against the appellant's claim for service connection for the 
cause of the veteran's death.  Although the appellant 
contends that the veteran's long-term immobility, 
attributable to injuries sustained during military service, 
significantly contributed to cause the veteran's death, there 
is a complete absence of competent medical evidence which 
supports this contention.  The appellant has argued that the 
veteran was essentially immobile from the early 1980's, but 
he did not die until October 1995.  Although an active 
lifestyle, with aerobic exercise, proper diet, and many other 
factors are clearly understood to contribute to an 
individual's overall longevity and health, there is simply an 
absence of competent evidence which shows or suggests that 
the veteran's death from documented acute renal failure, 
pneumonia, and congestive heart failure, was caused, 
materially contributed to, or materially hastened as a result 
of long-term inactivity or immobility.  There is certainly no 
competent evidence which shows or suggests that the veteran's 
death resulted from service-connected multiple shell fragment 
wounds, which were not demonstrated to have resulted in any 
residual disability.  

The governing regulation in consideration of claims for 
service connection for the cause of death clearly states that 
for a service-connected disability to constitute a 
contributory cause, it is not sufficient to show that it 
"casually shared in producing death but rather it must be 
shown that there was a causal connection."  38 U.S.C.A. 
§ 1310; 38 C.F.R. § 3.312.  No causal connection is shown by 
any competent evidence between long-term immobility and the 
veteran's death.  To the contrary, the competent evidence on 
file clearly details the reasons for the veteran's death, 
including acute renal failure, pneumonia, and congestive 
heart failure, and none of these factors is shown to have 
been incurred or aggravated or in any way related to the 
veteran's active military service almost 50 years earlier.  


ORDER

Entitlement to service connection for the cause of the 
veteran's death is denied.  


                       
____________________________________________
	JAMES L. MARCH
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

